CRICHTON, J.,
additionally concurs and assigns reasons:
hi agree with the decision to deny this writ. I write separately to make clear that, in my view, a contract between an attorney and a client requires a heightened burden on the attorney to make “full and complete” disclosures related to arbitration clauses. Hodges v. Reasonover, 12-0043 (La. 7/2/12), 103 So.3d 1069. As noted by Justice Knoll in her plurality opinion in Hodges, these disclosures should detail the effects of an arbitration clause, and may include “the waiver of a jury trial, the waiver of the right to appeal, the waiver of broad discovery rights, and the possible high upfront costs of arbitration.” Id. at 1078. It is my opinion that additional disclosures are essential to respecting the sancrosanct nature of the attorney-client relationship.